est iP MATEO angen 2 it i BRD Ratindt bee Appea

 

 

 

 

: Federal Bureap of Prisons ope Gund ‘ \ - { fe, :
Hp
Type er use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) “t BP- vat including any attach-
Taents must be submitted with this appeal. ~
From NIANEREM, Soseg ” ¥704|-434 Eo\- a RYS? Thomson
LAST N. , FIRST, MIDDLE INITIAL REG. NO. 3s sine es
Part A - REASON FOR APPEAL cree TMARNASEE D Diny Resecaes EPS Sern tine sonol
Free of Today Seq eatoer 28\9 nd Sond Avis et\ne 4 Sagi. AR ROA; This qs

Hn Bo
SE QESUAA “Qrgcereaigy i deka, <Gedivec ete: ra tee an Nesaut \\ assmenr
INE AGOIA OF gio spew R.05¢ Mew ONS 53a R20 Yo Kit\ondicy: AN van Seve col eine
RAcaes, «Led oy' Lk -Ecsune Lome es ws ‘Cen €Ol- ts “XO. @& Cell Seach 0 oon $e% 0
aN UREN ENA PCmenecrs Wy & Cat\ FO1~\ \AO a. uineiSlo K.! Non ypues oo me ©
Ag ae ANE VASAT, SNES ON se NOS Oe aS ne. yanks y Fo ERTS RAS & m NY One COnsia

   

    
     
  
 

  

AQ QABTOO: oO WS wei
AS Tet ass soa Ne Vs we Sas Bien A Sus Te wos
Jary TAUEH UREA A a Sons neo less ond de! ense less torr. ony

 
   
  
 
 
 
  
 
  

ends Aa cubes NGREORE Var saa daa iA Ceralved vont

eri\ IOV Tt One

   

 

 

 

 

 

 

 

Sig Vaal “RQ wae aT Ta60".8 Jon
ROI CONG, rox, 38 nese and
RO Nore: rn my Ne chien
NT We BS @ We
Dorr Cs | on As DGAIG Ri
ote SN, Keo page
AC wd Bes ie ee, .
rhe ee) v ‘ SIGNATURE OF B See
Part B "RESPONSE
DATE GENERAL COUNSEL
ORIGINAL: RETURN TO INMATE CASE NUMBER: PEZS71-
wr cur - . — a. ——. ee — ,
CASE NUMBER:
Return to: :
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:
DATE Q SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL
. . BP-231(13)
ive pace sees se . AINE Bava 5
